Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a game, comprising: a game substrate for playing a card game, the substrate comprising: one or more player positions, each player position including a bet placement zone indicia layout; and a card indicia layout having a plurality of card frames arranged in a Z-pattern, the Z-pattern represents a pattern and sequential order in which game cards, when dealt, are placed on the substrate, the Z-pattern comprising: a first row of card frames comprising at least a first playing card frame and a last playing card frame for placement of a first row of the dealt cards, a second row of a card frame comprising one single card frame for placement of a second row of the dealt cards, and a third row of card frames comprising at least a first playing card frame and a last playing card frame for placement of a third row of the dealt cards, wherein the last playing card frame of the first row, the one single card frame of the second row and the first playing card frame of the third row designate a middle line of card frames for a respective player to selectively wager a bet on the dealt game cards placed on the middle line of card frames.
Such limitations cover certain methods of organizing human activity such as following rules for a
wagering game and are directed to a series of steps instructing how to play the wagering game and are thus considered an abstract idea.

eligible.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,991,210 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least a game, comprising: a game substrate for playing a card game, the substrate comprising: one or more player positions, each player position including a bet placement zone indicia layout; and a card indicia layout having a plurality of card frames arranged in a Z-pattern, the Z-pattern represents a pattern and sequential order in which game cards, when dealt, are placed on the substrate, the Z-pattern comprising: a first row of card frames comprising at least a first playing card frame and a last playing card frame for placement of a first row of the dealt cards, a second row of a card frame comprising one single card frame for placement of a second row of the dealt cards, and a third row of card frames comprising at least a first playing card frame and a last playing card frame for placement of a third row of the dealt cards, wherein the last playing card frame of the first row, the one single card frame of the second row and the first playing card frame of the third row designate a middle line of card frames for a respective player to selectively wager a bet on the dealt game cards placed on the middle line of card frames.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715